Citation Nr: 1412896	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  08-18 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for abnormal menstrual cycles, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for a disorder manifested by pelvic pain, other than pelvic varicosities, to include as due to an undiagnosed illness and/or as secondary to service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a neurological disorder of the right lower extremity (also claimed as sciatica), to include as secondary to service-connected degenerative disc disease of the thoracic spine.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1988 to September 1994.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Jurisdiction of the case was subsequently transferred to the RO in Indianapolis, Indiana.

In May 2013, the Board remanded the case for further development.  The case has since been returned to the Board for appellate review.  

The Board notes that the Veteran's appeal originally included the issues of entitlement to service connection for a bladder disorder, claimed as neurogenic bladders; a gastrointestinal disorder, claimed as irritable bowel syndrome; and a spine disorder.  However, during the pendency of the appeal, in a November 2013 rating decision, the RO granted service connection for overactive bladder syndrome with increased urinary frequency and stress incontinence; degenerative disc disease of the thoracic spine; and gastroesophageal reflux disease and hiatal hernia.  To date, the Veteran has not disagreed with that decision.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  As a result, these issues are not before the Board for consideration.

This appeal was processed using the Virtual VA Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

In a February 2014 statement, the Veteran's representative asserted that the Veteran is entitled to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  The Board does not have jurisdiction over the issue of entitlement to TDIU at this time, and it is referred to the RO for appropriate action.

In addition, in the February 2014 statement, the Veteran's representative expressed disagreement with the initial evaluation assigned for the service-connected PTSD in the RO's October 2012 rating decision.  However, this statement does not serve as a timely notice of disagreement with that decision because it was not received within one year from the date of the mailed notice of the October 2012 rating disagreement.  Nevertheless, the Board has determined that the issue of entitlement to an increased rating for service-connected PTSD has been raised by the Veteran's representative in the February 2014 informal hearing presentation.  In addition, the Veteran's representative asserted that the issue of entitlement to service connection for a sexually transmitted disease secondary to military sexual trauma should be reopened.  The claims have not yet been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over the issues at this time, and they are referred to the RO for appropriate action.  

This appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

In the August 2013 VA gynecological conditions examination, the examiner did not include a diagnosis that pertained to a gynecological condition.  However, he noted that the Veteran complained of shooting pain from her back into her vagina for two to three years and that she had one vaginal bleed in February 2013 that lasted for seven days despite being menopausal since 2006.  He opined that the Veteran's "abdominal pain" was due to stress from her service-connected PTSD and nonservice-connected depression.  He also noted that the Veteran had pain in different parts of her body due to depression and attributed her February 2013 menstruation to stress.  

The Board notes that the Veteran was granted service connection for pelvic varicosities and abdominal pain in a June 1996 rating decision.  Currently, the record is unclear as to whether the Veteran has a disability, other than pelvic varicosities, which results in pelvic pain.  Rather, the August 2013 VA examiner attributed the Veteran's "abdominal pain" to stress from her service-connected PTSD and nonservice-connected depression.  He did not provide an opinion that specifically addressed the Veteran's complaints of pelvic pain.  In addition, he did not comment on whether the Veteran's complaints could be due to an undiagnosed illness.  Therefore, the Board has determined that an additional clarifying opinion from the August 2013 VA examiner is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).

With respect to the Veteran's claim for service connection for a neurological disorder of the right lower extremity (also claimed as sciatica), the Board notes that, in the August 2013 VA back (thoracolumbar spine) conditions examination report, the examiner indicated that the Veteran had no radicular pain or any other signs or symptoms due to radiculopathy.  Specifically, he noted that the Veteran's right side was not affected by radiculopathy.  In addition, he noted that the Veteran had no other neurologic abnormalities or findings related to a thoracolumbar spine condition.  However, the examiner did not address the evidence of record that indicated that the Veteran had right leg pain or weakness.  See November 2009 VA treatment note.  Therefore, the Board has determined that an additional clarifying opinion from the August 2013 VA examiner is necessary.  Id.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for her claimed disorders.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate these records with the claims file.

All outstanding VA treatment notes dated from September 2013 to the present should be obtained.

2.  After obtaining any outstanding records, the RO/AMC should obtain a clarifying medical opinion from the VA examiner who conducted the September 2013 VA gynecological conditions examination, or, if he is not available or unable to provide the requested opinions, an appropriate clinician, to obtain a clarifying medical opinion as to the directives set forth below. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

The examiner should consider the December 1993 service treatment note that documents complaints of abnormal menses during service.  He or she should also consider the November 2006 VA treatment note that included complaints of abnormal menstrual cycles during the appeal period.  

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify any current diagnosis related to the Veteran's claimed abnormal menstrual cycles and pelvic pain, other than pelvic varicosities for which she is already service-connected.

For each diagnosis identified, the examiner should state whether it is at least as likely as not that the disorder manifested in service or is otherwise related to her military service, including her symptomatology and a sexual assault therein.

The examiner should also opine whether it is at least as likely as not that the abnormal menstrual cycles and/or pelvic pain is either caused by or aggravated by the Veteran's service-connected PTSD.

If the abnormal menstrual cycles and/or pelvic pain cannot be attributed to a known clinical diagnosis, the examiner should opine as to whether it is at least as likely as not that such symptoms are due to an undiagnosed illness resulting from service in Southwest Asia during the Gulf War.  If so, the examiner should also comment on the severity of the symptomatology and report all signs and symptoms necessary for evaluating the disorder under the rating criteria.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

The examiner is advised that, under 38 U.S.C.A. § 1117 (West 2002) and 38 C.F.R. § 3.317 (2013), compensation is warranted for a Persian Gulf veteran who exhibits objective indications of a "qualifying chronic disability" that became manifest at any time prior to December 31, 2016.  A qualifying chronic disability is either an undiagnosed illness or a medically unexplained chronic multisymptom illness.  Signs or symptoms that may be manifestations of undiagnosed illness or a medically unexplained chronic multisymptom illness include menstrual disorders.  See 38 C.F.R. § 3.317(b)(3),(5).

In addition, the examiner is advised that, the requirement of a "current disability" is satisfied if a disorder is diagnosed at the time a claim is filed or at any time during the pendency of the appeal; service connection may be awarded even though the disability resolves prior to adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2013), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  The RO/AMC should obtain a clarifying medical opinion from the VA examiner who conducted the September 2013 VA back (thoracolumbar spine) conditions examination, or, if he is not available or unable to provide the requested opinions, an appropriate clinician, to obtain a clarifying medical opinion as to the directives set forth below. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not that the Veteran currently has a neurological disorder of the right lower extremity that is manifested in service or is otherwise related to her military service.

The examiner should also opine whether it is at least as likely as not that the Veteran's current neurological disorder of the right lower extremity is either caused by or aggravated by the Veteran's service-connected degenerative disc disease of the thoracic spine.

The examiner should specifically consider the November 2009 VA treatment note that indicates that the Veteran's "right leg pain/weakness" may be associated with her low back disorder.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2013), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

4.  After the development requested has been completed, the RO/AMC should review the examination report to ensure that it is in compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO/AMC should implement corrective procedures.

5.  After completing these actions, the RO/AMC should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

6.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

